DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claimed conductivity limitation is unclear because the claimed conductivity is measured according to a DC conductivity method described under “Determination Methods” but there is no “Determination Methods” previously mentioned in the claim. Further, if the claim intends for reference to be made to the specification, MPEP 2173.05(s) states that reference to the specification “is permitted only in exceptional circumstances where there is no practical way to define the invention in words.”

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2013/0199817 to Nilsson or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2013/0199817 to Nilsson in view of USPAP 2013/0175068 to Sutton.
Claim 1, Nilsson discloses a cable comprising one or more conductors surrounded by at least an inner semiconductive layer, an insulation layer and an outer semiconductive layer, in that order, wherein said insulation layer comprises an LDPE homopolymer or copolymer having a density of 927 to 940 kg/m3 and wherein the conductivity of the LDPE is 5.0 fS/m or less when measured according to DC conductivity method as described under "Determination Methods" (see entire document including [0003], [0004], [0013]-[0027], [0064], [0067], and [0084]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.

Claim 3, the cable is a power cable [0015]. 
Claim 4, the cable is a direct current (DC) power cable operating at or capable of operating at 650 kV or more [0018]. 
Claim 5, the LDPE has an MFR2 (2.16 kg, 190°C) of 0.1 to 10 g/10 min [0084]. 
Claim 6, the LDPE is a homopolymer [0067]. 
Claims 7 and 18, Nilsson does not appear to mention the LDPE melting point but Sutton discloses that it is known in the art to use LDPE with a melting point of at least 112°C (see entire document including [0027]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE from any suitable LDPE melting point material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 8, the conductivity of the LDPE is 0.05 to 3.0 fS/m [0024]. 
Claim 9, the LDPE has a density of 929 to 932 kg/m3 [0064]. 
Claim 10, the insulation layer is not crosslinked and the LDPE is a homopolymer of density of 929 to 932 kg/m3 ([0022], [0064], and [0067]).
Claim 11, the inner semiconductive layer is not cross-linked ([0108]-[0113]). 
Claim 12, the outer semiconductive layer is cross-linked ([0108]-[0113]).
Claim 13, the insulation layer comprises 99 wt % or more of the LDPE ([0013] and [0031]). 
Claim 16, the power cable is a direct current (DC) power cable [0013]. 
Claim 17, the LDPE has an MFR2 (2.16 kg, 190°C) of 0.1 to 2.0 g/10 min [0084]. 





Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant asserts that the claim 1 limitation wherein the claimed conductivity is “measured according to a DC conductivity method described under “Determination Methods”” is referring to the current specification. Applicant’s argument is not persuasive because it is unclear what location is being referenced. Claim 1 fails to state that said limitation is referring to the current specification. 
The applicant also asserts that it is proper for claim 1 to reference the specification because MPEP 2173.05(s) states:
Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.
	The applicant asserts that claim 1 reference to the specification is (would be) an exceptional circumstance because it is “more concise” to incorporate by reference than duplicating said method into the claims because the method is (slightly) over one page long. Applicant’s argument is not persuasive. Firstly, MPEP 2173.05(s) refers to a drawing or table but the method referenced in claim 1 is neither. Secondly, MPEP 2173.05(s) requires a two-prong analysis for proper incorporation by reference wherein 1) there is no practical way to define the invention in words, and 2) it is more concise to incorporate by reference. The applicant fails to assert, and there is no evidence supporting, that there is no practical way to define the method in words. On the contrary, the method found on page 29, line 25 to page 30, line 31 of the current specification is defined in words.
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2013/0199817 to Nilsson or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2013/0199817 to Nilsson in view of USPAP 2013/0175068 to Sutton.
	The applicant asserts that Nilsson discloses an LDPE density range of 900 to 945 kg/m3 that is “much broader” than the claimed LDPE density range of 927 to 940 kg/m3. The applicant asserts that Nilsson fails to teach the claimed range with sufficient specificity. The examiner respectfully disagrees. 
Paragraph [0084] of Nilsson discloses the LDPE density range (900 to 945 kg/m3) cited by the applicant but Nilsson also discloses a “more preferably” LDPE density range of 915 to 929 kg/m3 [0064]. The 915 to 929 kg/m3 LDPE density range has a substantially identical broadness compared to the claimed range of 927 to 940 kg/m3 and the 915 to 929 kg/m3 range discloses an endpoint (929 kg/m3) that is within the claimed range. 
Nilsson also discloses a “preferably” LDPE density range of 931 to 945 kg/m3 [0064]. The 931 to 945 kg/m3 LDPE density range also has a substantially identical broadness compared to the claimed range of 927 to 940 kg/m3 and the 931 to 945 kg/m3 range discloses another endpoint (931 kg/m3) that is within the claimed range.
Plus, MPEP 2144.05 states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Further, the applicant asserts that Table 2 of the current specification demonstrates unexpected results (lower DC conductivity). Applicant’s argument is not persuasive. Table 2 consists of just three examples wherein two examples are comparative and one example is inventive. The two comparative examples have a density of 922 kg/m3 and a MFR2 of 2.0 g/10 min while the inventive example has a density of 930 kg/m3 and a MFR2 of 0.3 g/10 min. Therefore, it is not clear if the density difference, or the MFR2 (melt flow rate) difference, or even LDPE composition (exact LDPE copolymer/homopolymer compositions are not disclosed), is responsible for the difference in DC conductivity. 

The burden is on the applicant to establish results are unexpected and significant. 
Further still, Table 2 includes a single inventive example with a LDPE density of 930 kg/m3. Nilsson explicitly discloses an LDPE density of 930 kg/m3 and does so multiple times [0064]. 
Even further still, the results of Table 2 (930 kg/m3) are not commensurate in scope with the claimed range (927 to 940 kg/m3). Therefore, the evidence relied upon has not established that the differences in results are in fact unexpected and unobvious and also commensurate in scope with the claims. See MPEP 716.02(b) and 716.02(d). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789